ACCEPTED
                                                                                                    04-15-00514-CV
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                              9/15/2015 11:42:48 AM
                                                                                                     KEITH HOTTLE


                                     C|M|W
                                                                                                             CLERK



                           CLARK, MALOUF & WHITE, LLP
                                   12222 Merit Dr., Ste. #340                    FILED IN
                                      Dallas, Texas 75251	               4th COURT OF APPEALS
Tom Clark                               (214) 559-4400                     SAN ANTONIO,    TEXAS
                                                                                      Direct:
tom@cmwattorneys.com                  (214) 559-4466 fax                  9/15/2015 11:42:48
                                                                                  (214)      AM
                                                                                         559-4411
                                                                              KEITH E. HOTTLE
                                                                                    Clerk
                                      September 15, 2015


Via Electronic Filing
Clerk of the Court
Fourth Court of Appeals
Caden-Reeves Justice Center
300 Dolorosa, Ste. 3200
San Antonio, Texas 78205

       Re:     Case No. 04-15-00514-CV; Select Building Systems, Inc. and Tri-Bar Ranch
               Company, Ltd., v. Robertson Electric.

Dear Clerk of the Court:

       Please be advised that Tom Clark’s law firm name, address and e-mail have changed as
follows:

                                Clark, Malouf & White, L.L.P.
                                 12222 Merit Drive, Ste. 340
                                     Dallas, Texas 75251
                                   tom@cmwattorneys.com
                                        (214) 559-4400
                                     (214) 559-4466 - fax

       Please update the Court’s records, and by copy of this letter I would request that opposing
counsel do the same.

                                             Sincerely,


                                             /s/ Leslie Cooper________
                                             Legal Assistant to:
                                             TOM C. CLARK

cc:    Via Electronic Mail
       Opposing Counsel